ORDER
PER CURIAM.
The Director of Revenue (Director) appeals the circuit court’s judgment reinstating the driving privileges of Patrick McCoy (Driver) after the Director had suspended them pursuant to section 302.505, RSMo Cum.Supp.1997. We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would have no precedential value. We have provided the parties with a memorandum setting forth the reasons for our deci*526sion for their use only. The judgment is affirmed pursuant to Rule 84.16(b).